Citation Nr: 0831099	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-08 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Chenango Memorial Hospital in Norwich, 
New York on December 4, 2005.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1953 to August 
1957.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 determination of VA's 
Medical Center in Canandaigua, New York.  


FINDINGS OF FACT

1.  The veteran received medical care at Chenango Memorial 
Hospital in Norwich, New York on December 4, 2005.  

2.  The veteran does not have a service-connected disability.

3.  The condition for which the veteran received care was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the veteran's life or 
health.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Chenango Memorial 
Hospital in Norwich, New York on December 4, 2005 are not 
met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. 
§§ 17.54, 17.1000-1008 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In this case, VA provided the veteran VCAA notice on his 
claim by letter dated March 2006, the day after deciding that 
claim.  The timing of such notice does not reflect compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  However, for the reasons that follow, this 
timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with other letters the RO sent to the veteran in 
January 2006 and December 2006, satisfies the content 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time VA initially decided the veteran's claim, the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis without providing any 
deference to the RO's prior decision.  As such, the veteran 
is in no way prejudiced by having been provided notice after 
the initial RO decision.  Rather, VA afforded him the 
appropriate opportunity to identify or submit additional 
evidence prior to the RO's subsequent adjudication of his 
claim and the Board's consideration of his appeal.  With 
regard to the duty to notify, the VCAA simply requires that 
VA give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2007) (harmless error).  

In the aforementioned notice letters, VA acknowledged the 
claim being decided, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, notified him of the VCAA and 
VA's duty to assist and indicated that it was developing his 
claim pursuant to that duty.  VA also specifically identified 
the evidence the veteran had submitted, and the evidence he 
still needed to submit, in support of his claim.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including records of the veteran's December 4, 2005 
treatment.  The veteran does not now claim that there is any 
outstanding evidence to secure in support of his claim.  

The RO did not conduct medical inquiry in support of the 
veteran's claim, including by obtaining a medical opinion, 
because, in a case such as this, which involves a request for 
payment of medical expenses, a medical professional from a VA 
Medical Center routinely reviews such request before the 
claim is granted or denied.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran received medical care at Chenango Memorial 
Hospital in Norwich, New York on December 4, 2005.  According 
to written statements he submitted during the course of this 
appeal, one week prior to this date, he sought treatment for 
headaches.  Thereafter, he continued to have the headaches 
and, on December 4, 2005, he began feeling sicker and 
vomiting and became dizzy, incoherent and unable to stand up.  
Allegedly, because it was Sunday and he thought he was dying 
and could not drive the 100 miles to the nearest VA facility 
that was open, he sought care at a closer emergency facility 
to which he could drive.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2007).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to private treatment records, on December 4, 2005, 
the veteran received emergency care for headaches, dizziness, 
light-headedness, vomiting, weakness, a low-grade fever, and 
difficulty walking.  He reported that he had had the 
headaches for two weeks, had then developed the other 
symptoms, and fell the day before seeking emergency 
treatment.  At that time, the veteran was not service 
connected for any disability.  The treatment at issue was 
thus not rendered for a service-connected disability or one 
associated therewith.  Based on this fact, the veteran does 
not meet the criteria for entitlement under 38 U.S.C.A. 
§ 1728(a) (West 2002).  He may, however, be entitled to 
payment for such care under 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2007). 

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2007).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In this case, the veteran does not claim, and the evidence 
does not establish, that VA provided authorization for the 
veteran to receive the medical care at issue.  Regardless, 
the veteran does not meet the criteria listed above.  
Although Chenango Memorial Hospital provides emergency care 
to the public, according to the medical professional from the 
VA Medical Center in Canandaigua, New York who reviewed this 
claim in March 2006 and December 2006, the care at issue was 
non-emergent. 

The Board thus finds that the care rendered on December 4, 
2005 was not of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to the veteran's 
life or health.  Based on this finding, the Board concludes 
that the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Chenango Memorial 
Hospital in Norwich, New York on December 4, 2005 are not 
met.  The evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.  


ORDER

Payment of unauthorized medical expenses for services 
rendered at Chenango Memorial Hospital in Norwich, New York 
on December 4, 2005 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


